United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rockford, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1530
Issued: November 7, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 16, 2007 appellant filed a timely appeal from a February 23, 2007 nonmerit
decision of the Office of Workers’ Compensation Programs denying his request for
reconsideration. As there is no merit decision of the Office within one year of the filing of this
appeal, the Board lacks jurisdiction to review the merits of this case. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the February 23, 2007 nonmerit decision.1
ISSUE
The issue is whether the Office properly denied appellant’s request for merit review of
his claim pursuant to 5 U.S.C. § 8128.

1

The Office initially sent the February 23, 2007 decision to an incorrect address; however, appellant indicated on
appeal that he received a copy of the decision in April 2007.

FACTUAL HISTORY
This case is before the Board for the fourth time. On May 1, 2003 the Board set aside a
July 16, 2001 decision denying appellant’s request for reconsideration under section 8128. The
Board remanded the case for the Office to consider whether he refused an offer of suitable
work.2 In a decision dated October 27, 2004, the Board affirmed an October 31, 2003 decision
denying modification of its termination of appellant’s compensation for refusing suitable work
under 5 U.S.C. § 8106.3 By decision dated March 2, 2006, the Board affirmed a July 6, 2005
decision denying his request for review of the merits of his claim under section 8128.4 The
findings of fact and conclusions of law from the prior decisions are hereby incorporated by
reference.
On January 30, 2007 appellant again requested reconsideration. He asserted that the
Office did not meet its burden of proof to terminate his compensation benefits for refusing
suitable work. Appellant alleged that the employing establishment did not notify him that it had
modified the job offer based on the recommendations of Dr. Richard A. Geline, a Board-certified
orthopedic surgeon and impartial medical examiner. He noted that Dr. Rokshana Zaheen, his
attending Board-certified family practitioner, found that he was unable to work. Appellant
further challenged the Office’s authority to refer him to Dr. Danilo V. Domingo, a Boardcertified psychiatrist, for a second opinion examination. He asserted that Dr. Domingo falsely
indicated that he had a history of drug use.
By decision dated February 23, 2007, the Office denied appellant’s request for
reconsideration on the grounds that he did not specify the basis for his request and did not submit
evidence or argument sufficient to warrant merit review of his claim.5
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,6 the Office’s regulations provide that a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.7 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her

2

Docket No. 02-1027 (issued May 1, 2003).

3

Docket No. 04-805 (issued October 27, 2004).

4

Docket No. 06-16 (issued March 2, 2006). The Board further denied appellant’s petition for reconsideration.
Order Denying Petition for Reconsideration, Docket No. 06-16 (issued July 18, 2006).
5

See 20 C.F.R. §§ 501.2(c), 501.3.

6

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that “[t]he Secretary of Labor may review an
award for or against payment of compensation at any time on her own motion or on application.”
7

20 C.F.R. § 10.606(b)(2).

2

application for review within one year of the date of that decision.8 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.9
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.10 The Board has held
that the submission of evidence which does not address the particular issue involved does not
constitute a basis for reopening a case.11 While the reopening of a case may be predicated solely
on a legal premise not previously considered, such reopening is not required where the legal
contention does not have a reasonable color of validity.12
ANALYSIS
The Board affirmed the Office’s termination of appellant’s compensation benefits on the
grounds that he refused an offer of suitable work under section 8106(c).13 In his request for
reconsideration, he contended that the Office improperly terminated his compensation as the
employing establishment did not inform him that it modified the job offer based on the opinion
of the impartial medical examiner. Appellant also noted that Dr. Zaheen found that he was
totally disabled from employment. As the Board previously affirmed the Office’s termination of
his compensation under section 8106, the issue is res judicata and not subject to further
consideration by the Board.14
Appellant further argued that the Office did not have the authority to refer him for a
second opinion examination with Dr. Domingo. He asserted that only the employing
establishment could require fitness-for-duty examinations. The Office, however, has the
authority to order examinations of an injured employee as frequently and at such times and
places as may be reasonably required.15 Consequently, appellant’s argument does not have a
reasonable color of validity such that it would warrant reopening his case for merit review.16
Appellant also argued that Dr. Domingo erroneously referred to a history of drug use. As
discussed by the Board on prior appeal, this contention is not relevant to the issue of the
8

20 C.F.R. § 10.607(a).

9

20 C.F.R. § 10.608(b).

10

Arlesa Gibbs, 53 ECAB 204 (2001); James E. Norris, 52 ECAB 93 (2000).

11

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

12

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

13

See supra note 3.

14

See Clinton E. Anthony, Jr., 49 ECAB 476 (1998).

15

See 5 U.S.C. § 8123(a); see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Second Opinion
Examinations, Chapter 3.500.3 (March 1994).
16

Elaine M. Borghini, 57 ECAB ___ (Docket No. 05-1102, issued May 3, 2006).

3

termination of his compensation under section 8106. The submission of evidence or argument
which does not address the particular issue involved does not constitute a basis for reopening a
case.17
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by the Office or submit new
and relevant evidence not previously considered. As he did not meet any of the necessary
regulatory requirements, he is not entitled to further merit review.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for merit review of
his claim pursuant to 5 U.S.C. § 8128.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 23, 2007 is affirmed.
Issued: November 7, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

Judy L. Kahn, 53 ECAB 321 (2002).

4

